 


109 HR 4069 IH: Mutual Fund Shareholder Equity Act of 2005
U.S. House of Representatives
2005-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4069 
IN THE HOUSE OF REPRESENTATIVES 
 
October 17, 2005 
Mr. Shaw (for himself, Mr. Pomeroy, and Mr. English of Pennsylvania) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend the period that regulated investment companies may carry over capital losses. 
 
 
1.Short titleThis Act may be cited as the Mutual Fund Shareholder Equity Act of 2005.  
2.Extension of capital loss carryover for regulated investment companies to ten years 
(a)In generalClause (i) of section 1212(a)(1)(C) of the Internal Revenue Code of 1986 is amended by striking 8 and inserting 10. 
(b)Effective dateThe amendment made by subsection (a) shall apply to any net capital loss which (without regard to the amendment made by this section) may be a capital loss carryover to a taxable year ending after the date of enactment of this Act. 
 
